The Honorable Thomas S. Bishop     Opinion No. B-784
Adjutant General
P. 0. Box 5218                     Re: Effect of enactment
Austin, Texas 78763                of workmen's compensation
                                   for compensation for
                                   injured members of the
                                   state military forces.
Dear General Bishop:
     You have requested our opinion regarding ,the effect of
the,enactment of article 8309g, V.T.C.S., which furnishes
workmen's compensation coverage for state employees, on
section 10 of article 5783, V.T.C.S., which provides a
system of compensation for members of the state military
forces who suffer illness or injury.
     Article 8309g establishes workmen's compensation insur-
ance for all state employees, as defined therein, with
certain specified exceptions, for all injuries sustained in
the course of employment. Benefits are similar to those
conferred by the general workmen's compensation statute,
article 8306, V.T.C.S. Article 5783, on the other hand, is
applicable to any injury or illness sustained while the
individual is "in line of duty in the service of this state."
Sec. 10(a). In addition to providing reimbursement for all
medical and hospital care, article 5783 authorizes the
disabled individual to
          receive the same pay and allowance . . .
          to which he was entitled at the time
          when the injury was incurred or the
          disease or illness contracted, during
          the period of his disability but not
          for more than a total of twelve (12)
          months after the end of his tour of
          duty. Sec. 10(a).




                         p. 3308
The Honorable Thomas S. Bishop - page 2 (H-784)


Benefits afforded by article 5783 to those who become perm-
anently disabled, and to the estates of those whose injury
or illness results in death, are also more generous than
those conferred by article 8309g. You ask whether article
8309g has repealed by implication article 5783, sections 10
and 11, and if not, whether article 8309g extends additional
coverage to members of the state military forces.
     Repeals by implication are not favored. Halsell
v. Texas Water Commission, 380 S.W.2d 1 (Tex.Civ.App.--
zstin 1964, writ ref'd. n.r.e.). Furthermore, the enactment
of a generai law does not ordinarily operate to repeal a
more particular statute. Flowers v. Pecos River R. Co.,
156 S.W.2d 260, 263 (Tex.Sup. 1941r   Where thereTs=
express repeal of the older law, there is a presumption that
the Legislature, in enacting the more recent legislation,
intended that the prior statute remain in effect. Hankins
v.f.;n;;;?JA.;I)6S.W.2d 89 (Tf?x.Civ:App.-- Waco lgmt
                 The legislation which enacted article 8309g
contains an express repeal of numerous statutes, but article
5783 is not among them. Acts 1973, 63ra Leg., ch. 88, p. 187
at 200.,
     Furthermore, the current appropriation for the Adjutant
General's Department provides:
         Appropriations made herein above to the
         Adjutant General's Department include all
         expenses for operations, maintenance and
         ,servicesnecessary to perform the respon-
         sibilities imposed by statute and by other
         legislative action, including . . .medical
         and hospital services . . . . Acts 1975,
         64th Leg., ch. 743, p. 2417 at 2533.
It thus appears that the Legislature, by specifically alluding
to "medical and hospital services" in its appropriation for
the Adjutant General's Department, contemplated the continued
viability of article 5783. We believe that all the available
evidence clearly indicates that the Legislature, in enacting
the general workmen's compensation statute for state employees,
aid not intend thereby to repeal article 5783.




                         $3.3309
The Honorable Thomas S. Bishop - page 3 (H-784)


      You also inquire whether, in view of the continued
applicability of article 5783, members of the state military
forces are now additionally covered by the terms of article
8309g. Initially, we observe that article 8309g applies to
every Wemployee," who is defined as
          a person in the service of the state
          pursuant to election, appointment,
          or an express contract of hire, oral or
          written, except a person employed by the
          State Highway Department or by an insti-
          tution of higher education subject to a
          separate workman's compensation law.
          Sec. l(1).
Since members of the state military forces are not specifi-
cally:excepted, such a broad definition of "employee" would
seem to embrace them within the coverage of article 8309g
by virtue of the well established rule that the express
mention or enumeration of one or a number of persons,
things, consequences, or classes is tantamount to an express
exclusion of all others. $lark v- Brisco? I;;z;tirwrit).
co., 200 S.W.2d 674 (Tex.Clv.App. -- Austin
     We are supported in this conclusion by Attorney General
Opinion H-338 (1974), where we were asked whether the
benefits provided under article 8309h, V.T.C.S., which are
similar to those of article 8309g, but are applicable to
employees of political subdivisions, were intended to offset
the sick leave benefits granted to firemen and policemen
pursuant to article 1269m, V.T.C.S. We indicated:
             Where the same illness or injury is
          concerned, we find nothing in either
          Article 1269m or Article 8309h providing
          that benefits under one should be set off
          against benefits under the other. . . .
          While it may not have been the intention
          of the Legislature to allow such a recovery,
          we can find no basis upon which we can deny
          it.




                            p< 3310
The Honorable Thomas S. Bishop - page 4 (H-784)


See also Attorney General Opinions H-701 (19751, H-676
(1975). In our opinion, the broad language of article
8309g, and the lack therein of any exception or offset
provision relating to persons covered by article 5783,
require us to conclude that article 8309g is fully applicable
to persons in the state military forces.
                       SUMMARY
            Article 8309g does not repeal any portion
            of article 5783. Article 8309g is fully
            applicable to persons in the state military
            forces, notwithstanding any overlapping
            coverage under article 5783.
                                           truly yours,



                                  Attorney General of Texas

APPROVED:




Opinion Committee
jwb




                                 p. 3311